DETAILED ACTION

Claims and Status of Application 
Claims 1-2, 7-10, 15-16, and 21-25 are under consideration. 
Claims 9-10, 15-16 and 21 remain withdrawn from consideration as being directed to a non-elected invention. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.

 	Any rejections from the previous Official Action not repeated below are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH0584436 in view of United States Patent Application Publication No. 2007/0085058 (MORA).
Claim 1 recites antioxidant oil and fat composition with a water content of 0.5 to 18 wt % comprising an aqueous phase containing a water-soluble antioxidant in an amount of 2.5 to 65 wt %, and further containing a carbohydrate in an amount such that the aqueous phase has a total water-soluble solids content of 18 to 79 wt %, wherein 1 to 38 wt % of the aqueous phase is dispersed in an oil phase.  The aqueous phase has a particle size of 300nm or les is dispersed in an oil phase, the water-soluble antioxidant is at least one member selected from the group consisting of vitamin C and catechin, and the water-soluble solids are present in the aqueous phase in a dissolved state. 
JPH0584436 discloses a W / O type emulsion or an O / W / O type emulsion with 50 parts by weight or more of water, 500 parts by weight or less of fats and oils, 0.01 parts by weight or more of glycine, 0.01 parts by weight or more of emulsifiers, and 0.01 parts by weight or more of antioxidants (lines 91-100). The amount of water is up to 9% (i.e., 50 parts/550.003 parts = 9%) falls within the claimed amount of water. 
The antioxidant can be Vitamin C (lines 106-107). It would have been obvious to add the vitamin C to the water phase as vitamin C is water soluble and dispersible in fat. It is not discussed what amount of vitamin C is added to the water phase. However, overall it is taught that .001 parts by weight of antioxidant is in the overall composition (lines 91-92). It would have been obvious to one skilled in the art to vary the amount of antioxidant base on the level of oxidation protected needed. 
At lines 86-87, it is taught that water in oil emulsion can be produced. In this regard, it would have been obvious to the 9% of water phase taught above to the oil phase. 
The emulsifiers can be propylene glycol fatty acid ester, lecithin, sorbitan fatty acid ester,  glycerin fatty acid ester, glycerin fatty acid organic acid ester, polyglycerin fatty acid ester, polyglycerin polyricinoleic acid ester, and sucrose fatty acid ester (lines 102-111).
JPH0584436 does not discloses a  carbohydrate in an amount such that the aqueous phase has a total water-soluble solids content of 18 to 79 wt % or that the aqueous phase has a particle size of 300nm or less. 
MORA teaches an antioxidant emulsion comprising 
In [0022] and [0027], MORA teaches that fat emulsion particles containing sucrose. Fat particles containing sucrose will also increase the solubility (dispersion) of cocoa (polyphenolic compounds), eggplant-carrageenan complex (polyphenolic compounds) and casein-chitosan complexes. It would have been obvious to add carbohydrates such as sugar to increase solubility and vary the amount of sugar in the emulsion based on the amount of solubility needed. 

In [0064], the average particle diameter of the fat emulsion particles is within the range of 5-50 nm. In [0042], MORA teaches that small size nanoemulsions help promote permeation of cells and delivery of the composition. Thus, it would have been obvious to one skilled in the art to use a smaller particle size and within that claimed to help promote permeation of cells and delivery of the composition.

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Claim 2 recites that the oil phase contains at least one oil-soluble emulsifier selected from polyglycerol condensed ricinoleates, sugar esters, glycerol fatty acid esters, or lecithins, in an amount that is 0.7 to 9 times the weight amount of the water.
JPH0584436 teaches that the emulsifiers can be propylene glycol fatty acid ester, lecithin, sorbitan fatty acid ester,  glycerin fatty acid ester, glycerin fatty acid organic acid ester, polyglycerin fatty acid ester, polyglycerin polyricinoleic acid ester, and sucrose fatty acid ester (lines 102-111). As to the amount of emulsifiers, emulsifiers are  food additives that help products containing immiscible food ingredients, like oil and water, to combine.  It would have been obvious to vary the amount of emulsifier based on the level of immiscibility needed

Claim 7 recites that the carbohydrate is at least one member selected from sugar alcohols, glucose, sucrose, dextrins, maltose, or oligosaccharides.
Claim 8 recites that the carbohydrate is at least one member selected from sugar alcohols, glucose, sucrose, dextrins, maltose, or oligosaccharides.
JPH0584436 is silent as to adding carbohydrates. 
In [0022] and [0027], MORA teaches that fat emulsion particles containing sucrose. Fat particles containing sucrose will also increase the solubility (dispersion) of cocoa (polyphenolic compounds), eggplant-carrageenan complex (polyphenolic compounds) and casein-chitosan complexes. It would have been obvious to add carbohydrates such as sugar to increase solubility and vary the amount of sugar in the emulsion based on the amount of solubility needed. 

Claim 22 recites that unsaturated fatty acid-containing oil and fat composition contains 0.1 to 100 wt % of the antioxidant according to claim 1. 
Claim 23 recites that the unsaturated fatty acid-containing oil and fat composition comprises 0.1 to 100 wt % of the antioxidant according to claim 8.
Claim 24 recites that the unsaturated fatty acid-containing oil and fat composition comprises DHA and EPA in a total amount of 0.1 to 60 wt %.
Claim 25 recites that the unsaturated fatty acid-containing oil and fat composition comprises DHA and EPA in a total amount of 0.1 to 60 wt %.
As to claims 22-25, 20% each of EPA and DHA (i.e., polyunsaturated fatty acids) were added to fat and tested (lines 167-170).

Response to Arguments
Applicant’s arguments with respect to claim(s) 5/17/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/              Examiner, Art Unit 1791                                                                                                                                                                                          
/DONALD R SPAMER/               Primary Examiner, Art Unit 1799